     Case 8:20-cv-01385-CJC-KES Document 49 Filed 03/10/21 Page 1 of 13 Page ID #:238




 1
       Aaron D. Aftergood (239853)
 2       aaron@aftergoodesq.com
       THE AFTERGOOD LAW FIRM
 3     1880 Century Park East, Suite 200
       Los Angeles, CA 90067
 4     Telephone: (310) 550-5221
       Facsimile: (310) 496-2840
 5
       Steven L. Woodrow*
 6       swoodrow@woodrowpeluso.com
       Patrick H. Peluso*
 7       ppeluso@woodrowpeluso.com
       WOODROW & PELUSO, LLC
 8     3900 East Mexico Avenue, Suite 300
       Denver, Colorado 80210
 9     Telephone: (720) 213-0676
       Facsimile: (303) 927-0809
10
       Attorneys for Plaintiff BENJAMIN KARTER
11
       and the Class
12
       *Pro hac vice
13

14                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
15

16
        BENJAMIN KARTER, individually               Case No: 8:20-cv-01385-CJC-KES
17      and on behalf of all others similarly
        situated,
18

19                         Plaintiff,               PLAINTIFF’S FIRST AMENDED
                                                    COMPLAINT
20
                  v.
21
        EPIQ SYSTEMS, INC., a Missouri
22
        corporation, and EPIQ CLASS                 CLASS ACTION
23      ACTION & CLAIMS SOLUTIONS,                  JURY TRIAL DEMANDED
        INC., a Rhode Island corporation,
24

25                         Defendants.
26

27

28
                                                1
     Case 8:20-cv-01385-CJC-KES Document 49 Filed 03/10/21 Page 2 of 13 Page ID #:239




 1                                        CLASS ACTION COMPLAINT
 2                  Plaintiffs Benjamin Karter (“Plaintiff” or “Karter”) brings this Class Action
 3     Complaint (“Complaint”) against Defendants Epiq Systems, Inc. (“Epiq Systems”)
 4     and Epiq Class Action & Claims Solutions, Inc. (“Epiq Class Action”) (collectively
 5     “Defendants” or “Epiq”) on behalf of himself and all others similarly situated.
 6     Plaintiff, for his Complaint, alleges as follows upon personal knowledge as to
 7     himself and his own acts and experiences and as to all other matters, upon
 8     information and belief, including investigation conducted by his attorneys.
 9                                           NATURE OF THE ACTION
10                1.      Defendant Epiq Systems describes itself as “a worldwide provider of
11     legal services, serving law firms, corporations, financial institutions and government
12     agencies—helping them streamline the administration of business operations, class
13     action and mass tort, court reporting, eDiscovery, regulatory, compliance,
14     restructuring, and bankruptcy matters.”1
15                2.      Defendant Epiq Class Action is a wholly-owned subsidiary of Epiq
16     Systems that “administers class action and mass tort settlements and judgments for
17     litigants and courts alike.” (Dkt. 35-1 at 4.) According to Epiq, its class action
18     subsidiary performs functions including providing notice to class members,
19     receiving and processing opt-outs, and managing claims databases. (Id.)
20                3.      According to a March 2, 2020 article on www.techcrunch.com
21     (“TechCrunch”), Epiq confirmed on February 29, 2020 that it was hit by a
22     ransomware attack.2
23                4.      According to the same March 2, 2020 TechCrunch report, the
24     ransomware attack was extensive:
25
26     1
           https://www.epiqglobal.com/en-us/about/overview

27     2
           https://techcrunch.com/2020/03/02/epiq-global-ransomware/

28
                                                                2
     Case 8:20-cv-01385-CJC-KES Document 49 Filed 03/10/21 Page 3 of 13 Page ID #:240




 1
             A source with knowledge of the incident but who was not authorized to
             speak to the media said the ransomware hit the organization’s entire fleet
 2           of computers across its 80 global offices. According to an internal
 3           communication sent to staff that was obtained by TechCrunch, the law
             services company said staff should “not go” to their local offices without
 4           managerial approval. Staff in offices were advised to avoid connecting
 5           any device to the network. The communication also said that staff should
             “turn off the Wi-Fi on your laptop before entering the parking lot of the
 6           building” in an effort to prevent the spread of the ransomware.
 7           Many of the computers were running old versions of Windows, the
 8           source said. “Nothing is up to date,” the source said.
 9           The source came forward because, in their words, “we were told not to
10
             tell clients anything until we are back in.”

11           5.        On information and belief, Epiq was actually infected by two different
12     types of malware and ransomware. First, “Trickbot” malware, and more recently
13     “Ryuk” ransomware.
14           6.        On information and belief, this malware and ransomware exfiltrated
15     sensitive data on Epiq’s network(s) and the data is now in the hands of the
16     perpetrators.
17           7.        On information and belief, the information stolen from Epiq’s
18     network(s) included nonencrypted and nonredacted personal information, as defined
19     in Cal. Civ. Code § 1798.81.5(A)(1)(d), for Plaintiff Karter and the members of the
20     alleged Class.
21           8.        As a result of this data breach, Plaintiff Karter and the members of the
22     alleged Class face a lifetime risk of identity theft.
23           9.        This personal information was stolen due to Epiq’s negligent and
24     careless acts and omissions and the failure to protect consumers’ data.
25           10.       Epiq has failed to satisfy its duty under the California Consumer
26     Privacy Act, Cal. Civ. Code § 1798.100, et seq. to implement reasonable security
27

28
                                                    3
     Case 8:20-cv-01385-CJC-KES Document 49 Filed 03/10/21 Page 4 of 13 Page ID #:241




 1     procedures and practices appropriate to the nature of the personal information in its
 2     possession.
 3           11.     As the TechCrunch article states “[m]any of the computers were
 4     running old versions of Windows, the source said. ‘Nothing is up to date’”. If Epiq
 5     had reasonable security procedures in place, such as quality filtering on email
 6     gateways and quality network protection, this incident would not have occurred.
 7     Epiq has failed to satisfy its duty and has violated the CCPA in the process.
 8           12.     On behalf of himself and all others similarly situated, Plaintiff brings
 9     this case as a class action asserting claims against Defendants under the CCPA.
10           13.     Plaintiff is informed and believes, and upon such information and belief
11     avers, that this action is based upon a common nucleus of operative fact. This action
12     is based on the same legal theory, namely liability under the CCPA. This action
13     seeks relief expressly authorized by the CCPA: (i) injunctive relief enjoining
14     Defendants from continuing to violate the CCPA; (ii) an award of statutory damages
15     in an amount not less than one hundred dollars ($100) and not greater than seven
16     hundred and fifty ($750) per Class member for each violation of the CCPA; and any
17     other relief the Court deems proper as a result of Defendants’ CCPA violations.
18                                               PARTIES
19           14.     Plaintiff Benjamin Karter is a natural person and citizen of the state of
20     California. He resides in Irvine, California.
21           15.     Defendant Epiq Systems is a Missouri corporation with its corporate
22     headquarters located at 777 Third Avenue, 12th Floor, New York, New York 10017.
23           16.     Defendant Epiq Class Action is a Rhode Island corporation with its
24     corporate headquarters located at 10300 Southwest Allen Blvd., Beaverton, Oregon
25     97005.
26                                JURISDICTION AND VENUE
27

28
                                                   4
     Case 8:20-cv-01385-CJC-KES Document 49 Filed 03/10/21 Page 5 of 13 Page ID #:242




 1           17.    The Court has general jurisdiction over this matter because Epiq
 2     routinely transacts business in Orange County and through the State of California.
 3     Epiq has repeated and sustained ties to this State.
 4           18.    Venue is proper pursuant to Code of Civil Procedure Section 395 and
 5     395.5, Business & Professions Code Sections 17203 and 17204, and Civil Code
 6     Section 1780(c) because Defendants do business in Orange County and Plaintiff,
 7     whose information was compromised as a result of Defendants’ failure to implement
 8     reasonable security procedures, resides in Orange County.
 9                          FACTS RELATING TO ALL COUNTS
10           19.    As stated above, Epiq’s network(s) were infected with both “Trickbot”
11     and “Ryuk” malware in early 2020, which resulted in the exfiltration of nonredacted
12     and nonencrypted personal information of consumers with personal information
13     Epiq’s network, including Plaintiff.
14           20.    Under the CCPA:
15
             Any consumer whose nonencrypted and nonredacted personal
16           information as defined in subparagraph (A) of paragraph (1) of
17           subdivision (d) of Section 1798.81.5, or whose email address in
             combination with a password or security question and answer that
18           would permit access to the account, is subject to an unauthorized access
19           and exfiltration, theft, or disclosure as a result of a business's violation
             of the duty to implement and maintain reasonable security procedures
20           and practices appropriate to the nature of the information to protect the
21           personal information may institute a civil action for any of the
             following:
22

23           (A) To recover damages in an amount not less than one hundred dollars
                 ($100) and not greater than seven hundred and fifty ($750) per
24               consumer per incident or actual damages, whichever is greater.
25
             (B) Injunctive or declaratory relief.
26

27           (C) Any other relief the court deems proper.

28
                                                     5
     Case 8:20-cv-01385-CJC-KES Document 49 Filed 03/10/21 Page 6 of 13 Page ID #:243




 1
       CAL. CIV. CODE § 1798.150.
 2
             21.    The statute defines a “business” as a for-profit corporation or other
 3
       legal entity that “collects consumers’ personal information . . . and that alone, or
 4
       jointly with others, determines the purposes and means of processing of consumers’
 5
       personal information” and does business in California. Id. § 1798.150. The statute
 6
       further requires that the business meet one of three threshold requirements: (1)
 7
       annual gross revenues of more than $25,000,000; (2) annual aggregate purchase,
 8
       receipt, sale, or sharing of personal information of 50,000 or more consumers,
 9
       households, or devices; (3) 50 percent or more of annual revenues derived from
10
       selling consumers’ personal information. Id. § 1798.140(c)(1)(A)–(C).
11
             22.    The CCPA further defines “processing” as “any operation or set of
12
       operations that are performed on personal data or on sets of personal data, whether
13
       or not by automated means.” Id. § 1798.140(q).
14
             23.    Defendants are for-profit corporations that do business in California.
15
       They collect consumers’ personal information pursuant to contractual agreements
16
       with their clients, including for the purposes of class action administration. While
17
       the purpose of Epiq’s data collection may be subject to contract, Defendants
18
       themselves determine the purposes and means of processing the data they collect.
19
       Epiq and its subsidiaries are sophisticated data processing entities with proprietary
20
       software that, on information and belief, performs processing functions that are not
21
       determined by Epiq’s clients.
22
             24.    In turn, the type of information contained in subparagraph (A) of
23
       paragraph (1) of subdivision (d) of Section 1798.81.5 (and thus the subject of this
24
       law), includes:
25
26           (A) An individual’s first name or first initial and the individual’s last
             name in combination with any one or more of the following data
27

28
                                                  6
     Case 8:20-cv-01385-CJC-KES Document 49 Filed 03/10/21 Page 7 of 13 Page ID #:244




 1
             elements, when either the name or the data elements are not encrypted or
             redacted:
 2           (i) Social security number.
 3           (ii) Driver’s license number, California identification card number, tax
             identification number, passport number, military identification number,
 4           or other unique identification number issued on a government document
 5           commonly used to verify the identity of a specific individual.
             (iii) Account number or credit or debit card number, in combination with
 6           any required security code, access code, or password that would permit
 7           access to an individual’s financial account.
             (iv) Medical information.
 8           (v) Health insurance information.
 9           (vi) Unique biometric data generated from measurements or technical
             analysis of human body characteristics, such as a fingerprint, retina, or
10           iris image, used to authenticate a specific individual. Unique biometric
11           data does not include a physical or digital photograph, unless used or
             stored for facial recognition purposes.
12           (3) “Health insurance information” means an individual’s insurance
13           policy number or subscriber identification number, any unique identifier
             used by a health insurer to identify the individual, or any information in
14           an individual’s application and claims history, including any appeals
15           records.
             (4) “Personal information” does not include publicly available
16           information that is lawfully made available to the general public from
17           federal, state, or local government records.
18           25.    On information and belief, Plaintiff Karter’s social security number was

19     on Epiq’s network at the time of the breach(es) at issue as the result of Karter

20     submitting a tax form containing Karter’s social security number to Epiq in relation

21     to a class action settlement which Epiq administered and in which Karter was a class

22     member.

23           26.    On information and belief, Karter’s social security number was subject

24     to an unauthorized access and exfiltration, theft, or disclosure as a result of Epiq’s

25     violation of its duty to implement and maintain reasonable security procedures and

26     practices.

27

28
                                                   7
     Case 8:20-cv-01385-CJC-KES Document 49 Filed 03/10/21 Page 8 of 13 Page ID #:245




 1           27.    Far from having reasonable security procedures and practices, Epiq was
 2     apparently using outdated versions of Windows and did not utilize up-to-date
 3     security procedures, strategies, and software to prevent an attack such as the one that
 4     occurred.
 5           28.    As a result of Epiq’s failure to protect Plaintiff and the Class’s personal
 6     identifying information is now in the hands of hackers.
 7                                    CLASS ALLEGATIONS
 8           29.    Class Definitions: Plaintiff brings this class action on behalf of himself
 9     and a Class of similarly situated individuals, defined as follows:
10
              All persons residing in California whose nonredacted and nonencrypted
11            personal information was compromised in the data breach(es) affecting
12            Epiq’s network(s) in 2020.

13     Excluded from the Class are (1) Defendants, Defendants’ agents, subsidiaries,
14     parents, successors, predecessors, and any entity in which Defendants or their parent
15     have a controlling interest, and those entities’ current and former employees,
16     officers, and directors, (2) the Judge or Magistrate Judge to whom this case is
17     assigned and the Judge’s or Magistrate Judge’s immediate family, (3) persons who
18     execute and file a timely request for exclusion, (4) persons who have had their
19     claims in this matter finally adjudicated and/or otherwise released, and (5) the legal
20     representatives, successors, and assigns of any such excluded person.
21           30.    Numerosity: The exact number of Class members is unknown to
22     Plaintiff at this time, but it is clear that joinder of each individual member is
23     impracticable. Defendants possess personal information for thousands of consumers.
24           31.    Commonality: Common questions of law and fact exist as to all
25     members of the Class for which this proceeding will provide common answers in a
26     single stroke, including:
27

28
                                                   8
     Case 8:20-cv-01385-CJC-KES Document 49 Filed 03/10/21 Page 9 of 13 Page ID #:246




 1                  a.     Whether Epiq implemented and maintained reasonable security
 2     procedures and practices appropriate to the nature of storing Plaintiff’s and the Class
 3     members’ personal information;
 4                  b.     Whether Epiq knew or should have known that it had failed to
 5     implement and maintain reasonable security procedures and practices to keep
 6     Plaintiff’s and Class members’ personal information secure and prevent loss,
 7     exfiltration, or misuse of that information;
 8                  c.     Whether Epiq adequately addressed and fixed the vulnerabilities
 9     which permitted the data breach(es) to occur; and
10                  d.     Whether Plaintiff and the Class members are entitled to relief and
11     the nature of such relief.
12           32.    Typicality: As a result of Defendants’ uniform disclosures and
13     conduct, Plaintiff and the Class members suffered the same injury and similar
14     damages. Thus, Plaintiff’s claims are typical of the claims of the other Class
15     members.
16           33.    Adequate Representation: Plaintiff is a member of the Class and both
17     he and his counsel will fairly and adequately represent and protect the interests of
18     the Class, as neither has interests adverse to those of the Class members and
19     Defendants have no defenses unique to Plaintiff. In addition, Plaintiff has retained
20     counsel competent and experienced in complex litigation and class actions,
21     including class actions focused on privacy laws. They have the ability to prosecute
22     the case and the financial resources to do so.
23           34.    Injunctive and Declaratory Relief: In using uniform (inadequate)
24     security procedures, Epiq has acted or refused to act on grounds generally applicable
25     to the Class a whole so as to render injunctive and declaratory relief appropriate.
26     Stated differently, Defendants’ uniform conduct requires the Court’s imposition of
27

28
                                                  9
 Case 8:20-cv-01385-CJC-KES Document 49 Filed 03/10/21 Page 10 of 13 Page ID #:247




 1   uniform relief to ensure compatible standards of conduct toward the Class members,
 2   thus making final injunctive and/or declaratory relief appropriate with respect to the
 3   Class as a whole. Further, because Defendants’ uniform practices result in similar, if
 4   not identical, injuries for all Class members, Plaintiff’s challenge of those practices
 5   hinges on Defendants’ conduct with respect to the Class, not on facts or law
 6   applicable only to Plaintiffs.
 7         35.    Predominance: The common questions of law and fact set forth above
 8   go to the very heart of the controversy and predominate over any supposed
 9   individualized questions. Irrespective of any given Class member’s situation, the
10   answer to whether Defendants’ security procedures complied with its duties under
11   the CCPA is the same for each class member and will be proven using common
12   evidence.
13         36.    Superiority and Manageability: A class action is superior to all other
14   methods of adjudicating the controversy. Joinder of all claims is impractical, and the
15   damages suffered by/available to the individual Class members will likely be small
16   relative to the cost associated with prosecuting an action. Thus, the expense of
17   litigating an individual action will likely prohibit the Class members from obtaining
18   effective relief for Defendants’ misconduct. In addition, there are numerous common
19   factual and legal questions that could result in inconsistent verdicts should there be
20   several successive and differing trials. In contrast, a class action will present far
21   fewer management difficulties, as it will increase efficiency and decrease expense.
22   Further, class-wide adjudication will also ensure a uniform decision for the Class
23   members.
24         37.    Plaintiff reserves the right to revise the definition of the Class as
25   necessary based upon information learned in discovery.
26

27

28
                                                 10
 Case 8:20-cv-01385-CJC-KES Document 49 Filed 03/10/21 Page 11 of 13 Page ID #:248




 1                              FIRST CAUSE OF ACTION
 2
                     Violations of the California Consumer Privacy Act
                              Cal. Civ. Code § 1798.100, et seq.
 3                         (On behalf of Plaintiffs and the Class)
 4         38.    Plaintiffs incorporate by reference the foregoing allegations as if fully
 5   set forth herein.
 6         39.    The CCPA went into effect on January 1, 2020. This privacy law was
 7   enacted to protect consumers’ personal information.
 8         40.    Defendants are “businesses” as that term is defined in the CCPA, and
 9   they are therefore subject to liability under the statute.
10         41.    Defendants violated CCPA Section 1798.150(a) by violating its duty to
11   implement and maintain reasonable security procedures and practices appropriate to
12   the nature of the personal information in its possession for both Plaintiff and Class
13   members.
14         42.    As a result of Defendants’ violation of its duty, Plaintiff’s and Class
15   members’ nonencrypted and nonredacted personal information was exfiltrated and
16   subject to unauthorized disclosure.
17         43.    In accordance with Civil Code Section 1798.150(b), Plaintiff sent to
18   Defendant, via email and overnight United Parcel Service, notice of these CCPA
19   violations and a demand for relief.
20         44.    On behalf of Class members, Plaintiff seeks injunctive relief in the form
21   of an order enjoining Defendants from continuing to fail to implement reasonable
22   procedures to protect Plaintiff’s and the Class’s personal information.
23         45.    Plaintiff also seeks statutory damages in an amount not less than one
24   hundred dollars ($100) and not greater than seven hundred and fifty ($750) per
25   consumer per incident, attorneys’ fees and costs, and any other relief the Court
26   deems proper.
27

28
                                                 11
 Case 8:20-cv-01385-CJC-KES Document 49 Filed 03/10/21 Page 12 of 13 Page ID #:249




 1

 2

 3                                   PRAYER FOR RELIEF
 4         WHEREFORE, Plaintiff Karter, on behalf of himself and the Class,
 5   respectfully requests that this Court issue an order:
 6         A.     Certifying this case as a class action on behalf of the Class defined
 7   above, appointing Plaintiff as class representative and appointing his counsel as class
 8   counsel;
 9         B.     Declaring that Defendants’ actions, as set out above, constitute
10   violations of California law;
11         C.     Awarding damages, including punitive damages where applicable, to
12   Plaintiff and the Class in amounts to be determined at trial, to be paid into a common
13   fund for the benefit of the Class;
14         D.     Awarding injunctive and other equitable relief as is necessary to protect
15   the interests of the Class, inter alia, an order prohibiting Defendants from engaging
16   in the wrongful and unlawful acts described herein;
17         E.     Awarding Plaintiff and the Class their reasonable litigation expenses
18   and attorneys’ fees;
19         F.     Awarding Plaintiff and the Class pre- and post-judgment interest, to the
20   extent allowable;
21         G.     Providing such other injunctive and/or declaratory relief as is necessary
22   to protect the interests of Plaintiff and the Class; and
23         H.     Awarding such other and further relief as equity and justice may
24   require.
25                              DEMAND FOR JURY TRIAL
26         Plaintiff demands a trial by jury for all claims so triable.
27

28
                                                 12
 Case 8:20-cv-01385-CJC-KES Document 49 Filed 03/10/21 Page 13 of 13 Page ID #:250




 1                                    Respectfully submitted,
 2

 3
     Dated: March 10, 2021            BENJAMIN KARTER, individually and on
                                      behalf of all others similarly situated,
 4

 5
                                      By: /s/ Patrick H. Peluso
 6
                                              One of Plaintiff’s Attorneys
 7

 8                                  THE AFTERGOOD LAW FIRM
 9                                  Aaron D. Aftergood (239853)
                                    aaron@aftergoodesq.com
10                                  1880 Century Park East, Suite 200
11                                  Los Angeles, CA 90067
                                    Telephone: (310) 550-5221
12                                  Facsimile: (310) 496-2840
13
                                    Steven L. Woodrow
14                                  (swoodrow@woodrowpeluso.com)*
15                                  Patrick H. Peluso
                                    (ppeluso@woodrowpeluso.com)*
16                                  Woodrow & Peluso, LLC
17                                  3900 East Mexico Ave., Suite 300
                                    Denver, Colorado 80210
18                                  Telephone: (720) 213-0675
19                                  Facsimile: (303) 927-0809

20                                  Attorneys for Plaintiffs
21
                                    *Pro hac vice application to be filed
22

23

24

25
26

27

28
                                         13
